But

the Court

directed the issues to be tried separately. (2)
It became a Question, at the Trial, on the first issue, whether Damages should be affected separately on that issue, or whether they should be passed over till the other issue was also tried, and then affected in toto: And per Curiam — The Damages must be *334afleffed on each Iffue ; for, perhaps, the other issue will be found against the Plaintiff; then Damages over; or, perhaps, if Damages are assessed jointly, there may be a Motion in Arreft of Judgment, that the Words in the last issue are not Actionable, and then it may be said that Judgment must be stayed for the Whole; and other Reasons may be given also. (3)

(2) S. P. Morse v. Jevuett, Mass. S. J. C., June Term, 1781, where, in assault and battery, “ the defendants justified moderate correction,” “ there were several issues joined,” and “ as to the moderate correction, the defendant opened and closed.” 5 Dane Ab. 564.


(3) This aftion was for words fpoken againft the plaintiff in his trade and bufinefs of a millwright, — accufing him of ruining defendant’s mills, and afferting that “ it would have been better to have given any “ Wages to a Workman than to have had my Mills fo Ipoiled by fuch a “ Blunderbufs.” Thefe words and others were juftified, as fpoken “with Defign only to prevent the faid Eleazer from hurting others by his bad Work.” The plea of not guilty as to the refidue, applied to the charge of calling the plaintiff “ a Logerhead,” “ a Deceiver,” and a “ fraftious Fellow,” and of afferting that “ there was fo much Liquor “ ftirring that Flagg hardly knew what he was about.” The plaintiff joined iffue on the fecond plea, and replied, de injuria, &¡c., to the firft ; on which replication, iffue was alfo joined. In the Inferiour Court, the jury found generally for the plaintiff, and affeffed damages at ¿£30. On the appeal, the verdift conformed to the iffues, viz.: “the Jury find “upon the firft Iffue that the Appellant fpoke the Words in his Plea of “ Juftification mentioned, of his own Wrong, without fuch Caufe as he “has pleaded, and affefs Damages for the Appellee Thirty Pounds; and “ upon the fecond Iffue they find the Appellant guilty, and affefs Dam“ages for the Appellee upon that Iffue, Five Pounds.”